Citation Nr: 1126574	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  05-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to Department of Veterans Affairs plot or interment allowance.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to November 1945.  He died in January 2004; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  The issue now before the Board was remanded in January 2007, April 2010, and February 2011 for further evidentiary and procedural development.  


FINDINGS OF FACT

1.  The Veteran died in his home in January 2004 from chronic obstructive pulmonary disease (COPD) due to anorexia, disabilities for which service connection have not been established or claimed.

2.  At the time of his death, the Veteran was not in receipt of VA pension or compensation benefits, nor did he have a pending claim for such benefits.

3.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and he is not buried in a State or national cemetery, but rather is buried at St. John's Cemetery, a private cemetery, pursuant to arrangements made by the appellant. 


CONCLUSION OF LAW

The criteria for entitlement to a plot or interment allowance have not been met.  38 U.S.C.A. §§ 101(2), 2302, 2303, 2305, 2402, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1600 to 3.1610 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as in the present case, where the law is determinative of the issue on appeal, there is no further evidence to be developed.  Accordingly, the VCAA is not applicable and the Board is not required to address efforts to comply with it with respect to the issue here on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Nevertheless, the Board notes that the appellant was provided with notice regarding the evidence and information necessary to establish entitlement to burial benefits, to include a plot or internment allowance, in a letter dated in February 2007.  Moreover, it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the notification and assistance requirements of the VCAA and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the above Introduction, the Board previously remanded this appeal in January 2007, April 2010, and February 2011.  The purpose of these remands was to notify the appellant of the change in applicable VA regulation that occurred during the pendency of the appeal and to develop and adjudicate the intertwined issue of service connection for the cause of the Veteran's death.  The most recent remand, dated in February 2011, was conducted for the purpose of investigating who paid for the Veteran's plot allowance.  

A review of the claims file reflects that the appellant was provided appropriate notice regarding the newly amended regulation, including a copy of such regulation, in correspondence sent in February 2007.  It also indicates that the issue of service connection for the cause of the Veteran's death was developed and adjudicated in October 2010.  While the appellant was not contacted for information regarding whether she paid for the plot allowance in accordance with the Board's February 2011 remand directive, the Agency of Original Jurisdiction (AOJ) was able to obtain the needed information from the funeral home.  As such, the Board finds that there was substantial compliance with its remand directives and that it may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

The appellant filed a claim in April 2004 for burial benefits for her husband, a wartime veteran, who died in January 2004.  The RO denied the appellant's claim for burial benefits, to include a burial allowance and a plot or an interment allowance, by letter dated in April 2004.  The appellant timely appealed this denial and in February 2011, the Board denied entitlement to a burial allowance.  The issue of entitlement to a plot or an interment allowance is now presented for Board consideration.  

As an initial matter, the Board notes that service connection for the cause of the Veteran's death was most recently denied in October 2010.  The appellant was notified of this decision, however, as of the date of this decision, there is no indication that she has appealed this denial.  As such, the Board will only concern itself with the laws and regulations that pertain to nonservice-connected death benefits.  

Governing law and regulation provides that VA will pay for a plot or interment allowance, in certain cases, when a veteran dies from nonservice-connected causes.  For claims filed before December 16, 2003, entitlement to a plot or interment allowance is subject to the following conditions: 

(i) The deceased veteran is eligible for the burial allowance under 38 C.F.R. § 3.1600(b) or (c); or 

(ii) The veteran served during a period of war and the conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) (relating to burial in a state veterans' cemetery) are met; or 

(iii) The veteran was discharged from the active military, naval or air service for a disability incurred or aggravated in line of duty (or at time of discharge, has such a disability, shown by official service records, which in medical judgment would have justified a discharge for disability; the official service department record showing that the veteran was discharged or released from service for disability incurred in line of duty will be accepted for determining entitlement to the plot or interment allowance notwithstanding that VA has determined, in connection with a claim for monetary benefits, that the disability was not incurred in line of duty); and 

(iv) The veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and 

(v) The applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610. 

38 C.F.R. § 3.1600(f)(2) (2010).  See also 38 U.S.C.A. § 2303 (West 2010 & Supp. 2010). 

The Board notes that the regulatory provisions regarding entitlement to a plot or interment allowance were amended during the pendency of this appeal.  Specifically, the regulations regarding entitlement to a plot or interment allowance were revised in August 2006 to provide that for claims filed on or after December 16, 2003, a plot or interment allowance is payable subject to the following conditions: 

(i) The deceased veteran is eligible for burial in a national cemetery; 

(ii) The veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; 

(iii) The applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610. 

38 C.F.R. § 3.1600(f)(1) (2010).  See also 38 U.S.C.A. § 2303(b); 71 Fed. Reg. 44,915-44,920 (Aug. 8, 2006).  

A look at the implementing law and regulatory documents reveals that the purpose of the August 2006 amendment to 38 C.F.R. § 3.1600(f) was to allow for States to be paid a plot or interment allowance on behalf of a veteran who was eligible for burial in a national cemetery, but ultimately was buried in a state veterans' cemetery in a section of the cemetery specially reserved for the interment of persons eligible for burial in a national cemetery.  The allowance is payable to States in addition to burial or funeral expenses to which they are eligible.  See 38 U.S.C.A. § 2303(b)(1), (2) . See also 71 Fed. Reg. at 44,916.  Therefore, while the regulatory changes to 38 C.F.R. § 3.1600(f) may appear to apply to the current claim, in essence, in order to properly apply the amended regulation 38 C.F.R. § 3.1600(f)(1), it must be read in conjunction with the applicable statute - 38 U.S.C.A. § 2303(b)(1), (2).  Therefore, given that the appellant is not a State seeking reimbursement for a plot or interment allowance, the conditions of 38 C.F.R. § 3.1600(f)(2) apply.  

Applying the above law and regulations to the evidence of record, the Board finds that the appellant is not entitled to a plot or interment allowance.  In this regard, the requirements for eligibility for a burial allowance have not been met, as previously determined by the Board in February 2011.  Furthermore, the Veteran was not buried in a state or national cemetery, but rather a private cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).  Finally, the record, and particularly the Veteran's discharge documents, shows that he was not separated from service for a physical or mental disability incurred or aggravated in line of duty.  See 38 C.F.R. § 3.1600(f).  

As with her claim for burial expenses, the Board sympathizes with the appellant for her loss and acknowledges that she has incurred an expense associated with the death of her husband for his burial plot.  Moreover, it appreciates the Veteran's years of honorable service, which included service as a heavy mortar crewman during World War II.  Unfortunately, the law and regulations concerning burial benefits establish very specific eligibility requirements for such benefits which are not met in this case.  The Board has no authority to act outside the constraints of the statutory and regulatory criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c).  As such, the appellant's claim for a plot or interment allowance must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to Department of Veterans Affairs plot or interment allowance is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


